Citation Nr: 0912876	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-13 937A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment of expenses for unauthorized medical 
treatment at Bass Baptist Health Center, et al., on July 20, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION


The Veteran had active service from September 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA), Medical Center, in Oklahoma City, 
Oklahoma.


FINDING OF FACT

On March 3, 2009 the Board was notified by the Department of 
Veterans Affairs (VA) Medical Center in Oklahoma City, 
Oklahoma, that the appellant died on May [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


